The appellant was subpoenaed as a witness in a criminal case, and fined $50 by the court for failure to obey the subpoena.
There was a hearing, and a motion to set aside the judgment. The State, through the Assistant Attorney General, moves to dismiss the appeal on the ground that the judgment is one from which an appeal does not lie. This proceeding is classed as a contempt proceeding from which there is no provision for appeal. The cases in which this court has jurisdiction are those in which there is a final judgment of conviction (art. 894, C.C.P.) and where on habeas corpus the relief *Page 404 
sought is denied (art. 952, C.C.P.), Ryan v. State, recently decided by this court. Other cases in point are Pegram v. State, 72 Tex.Crim. Rep., and cases there cited, and Ex parte Degener, 30 Texas Crim. App., 566. From a judgment for contempt this court can give relief only on writ of habeas corpus when the relator is in custody.
For the reasons stated the appeal is dismissed.
Dismissed.